Citation Nr: 1216576	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to the service-connected hypertension and dermatitis of the left lower extremity.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1971 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

This claim was previously denied by the Board in July 2009.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) issued a decision that set aside the matter of entitlement to service connection for tinnitus and remanded this issue back to the Board for further adjudication.  The remaining issues addressed in the July 2009 Board decision were affirmed. 

In September 2011, the Board remanded this appeal to the RO for further development.  The development has been completed, and the claim has been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's tinnitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by a service-connected disability, to include the medications required for the service-connected disabilities.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service, nor is it the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113, 1131, 1153, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 

Prior to the initial RO adjudication of the Veteran's claim in April 2007, letters dated in November 2006 and January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, as described below, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a case such as this, where it appears that Veteran's service treatment records (STRs) are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim. 

Case law does not establish a heightened "benefit of the doubt;" it only establishes a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 
In January 2008, VA provided the Veteran with a Formal Finding on the Unavailability of Complete Service Records.  This Finding informed the Veteran of the efforts made by the RO to obtain his military service records.  The RO contacted: the National Personnel Record Center; the United States Army Health Clinic, Wiesbaden Army Airfield in Germany; the Evans Army Community Hospital at Fort Carson in Colorado; the Schofield Barracks Army Health Clinic in Hawaii; the Madigan Army Medical Center in Tacoma, Washington; and, the Reynolds Army Community Hospital at Fort Sill in Oklahoma.  Negative responses were received from each.  Additionally, the RO issued the Veteran a letter in October 2007, requesting the dates of his hospitalization (as opposed to outpatient treatment records) and requested he specify dates within three months.  No reply was received.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Considering the aforementioned, the Board concludes that the RO's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied the duty to assist the Veteran with regard to obtaining his STRs through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Additionally, the RO obtained the Veteran's personnel records and his post-service treatment records.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Veteran and his attorney have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Thus, the Board finds that there is no indication that there is additional available evidence to substantiate the Veteran's claim that has not been obtained and associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in January 2007 and October 2011, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA audiological examination - which he had in October 2011.  The RO then readjudicated his claim in the November 2011 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

The Veteran contends that he has had chronic tinnitus since 1976.  He believes that the tinnitus is related to his acoustic trauma from serving in the Artillery during his active military service. 



Relevant Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires a finding that there is a current disorder that has a definite relationship with an injury or disease or some other manifestation of the disorder during the active military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disorder that is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary disability, the secondary disability is considered as part of the original disability.  38 C.F.R. § 3.310(a).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

These findings as to baseline and current levels of severity, are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310.  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 1995.  

A disorder may be service-connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder during the active military service, or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease during the active military service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b). 

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d). 

Analysis

Concerning the Veteran's contentions, the Board notes that, lay assertions may serve to bolster a claim for service connection by supporting the occurrence of lay-observable events, the presence of the disorder, or symptoms of the disorder subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the presence of a disorder, even where not corroborated by contemporaneous medical evidence). 

In this capacity, therefore, the Board finds the Veteran is competent to attest to his observations regarding his assertions of tinnitus since his active military service.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

To the extent the Veteran alleges that he has had chronic tinnitus since his active military service, the Board finds that his assertions are not only unsupported by any objective evidence, but contradicted by the STRs, which showed no complaints or findings of any hearing problems, and by the negative post-service medical evidence until the filing of this claim in September 2006.  The STRs showed that the Veteran was treated for right ear pain associated with a viral syndrome in February and March 1976.  However, the Veteran did not report any hearing problems or tinnitus.  Furthermore, he specifically denied any prior history or any current ear or hearing problems at the time of his service separation examination in July 1978.  The Veteran did not report any problems with tinnitus on his original application for VA compensation benefits in March 1979, or when examined by VA in March 1979 and April 1981, and no pertinent abnormalities were noted on either examination.  Similarly, there was no mention of tinnitus or any hearing problems on the numerous VA and private medical records from 1979 to the present.  The Board finds it significant that, while the Veteran now claims to have had chronic tinnitus since active military service, he did not mention any such problems when he was first evaluated by VA for his hearing in October 2005.  The first reported complaint of tinnitus was with the filing of this claim in September 2006. 

The Board finds that the Veteran's assertions of chronic tinnitus since his active military service, are not supported by any credible evidence and are of limited probative weight.  The fact that the Veteran never mentioned any problems with tinnitus during his active military service or for nearly four decades after his discharge from the military service, including on VA audiological examination in October 2005, raises serious questions as to his credibility.  Under the circumstances, the Board finds that the Veteran's assertions that he has had chronic tinnitus since his active military service are not believable.  Buchanan, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (indicating that "negative evidence" could be considered in weighing the evidence). 

Furthermore, the Veteran was afforded a VA audiological examination in January 2007.  At the examination, the Veteran informed the examiner that his tinnitus first manifested in 1976.  The examiner indicated that the claims file was reviewed, and included a detailed description of the Veteran's complaints and medical history.  The examiner stated that the Veteran had a long history of noise exposure after his active military service, including working for a mining company and a mill for 22 years.  The examiner also noted that there were no complaints of tinnitus until the current VA examination.  The examiner diagnosed the Veteran with tinnitus.  The examiner then concluded that the Veteran's tinnitus was not a result of, or aggravated by, his military service.  The examiner based this opinion on the Veteran's extensive history of post-service noise exposure and the lack of evidence of tinnitus prior to this VA examination.  

The Veteran was afforded another VA audiological examination in October 2011.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined, in pertinent part, that it was "less likely than not (less than 50% probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner reasoned that the Veteran reported constant tinnitus since 1976, particularly to an in-service 1976 incident while he was stationed in Germany.  The examiner noted that in-service noise exposure was conceded by VA.  However, the Veteran's hearing thresholds were within normal limits at his military discharge.  The examiner stated that brief spontaneous tinnitus, which lasts seconds to minutes or even hours routinely after noise exposure (such as the Veteran's 1976 in-service incident), causes temporary injury to the ear.  As support for this opinion, the examiner cited to the relevant medical literature.  The examiner then further noted that there was no mention of tinnitus in the extensive medical record until his 2007 VA examination.  The examiner stated that there is no research evidence to support a delayed onset of tinnitus.  Again, the examiner cited to the recent medical literature to support his opinion.  Thus, in summary, the examiner determined that it was less likely as not that the Veteran's tinnitus was caused by or a result of his active military service.

The Board finds these medical opinions to be persuasive, as they were based on a longitudinal review of the entire record and included a discussion of all relevant facts.  The audiologists offered rational and plausible explanations for concluding that the Veteran's current tinnitus was not related to his active military service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (determining that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Moreover the Veteran has presented no competent medical evidence to dispute these VA medical opinions.  Thus, the most probative evidence of record consists of the January 2007 and the October 2011 VA audiologists' medical opinions, which do not connect the Veteran's tinnitus to his active military service.  Thus, the Board finds that the Veteran's claim of service connection for tinnitus is denied on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran also contends that his tinnitus is due to his service-connected disabilities - specifically, the medications required for these disabilities.  The Veteran is currently service-connected for hypertension and dermatitis of his left lower extremity.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In this capacity, the Board finds the Veteran is competent to attest to his observations regarding his assertions of tinnitus since his service-connected disabilities began and/or since he started taking the medications required for his service-connected disabilities.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Barr, 21 Vet. App. at 310; see also Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

To the extent the Veteran alleges that his tinnitus is caused by or aggravated by his service-connected disabilities, to include the medications required for these disabilities, the Board finds that his assertions are not only unsupported by any objective evidence, but contradicted by the negative post-service medical evidence until the filing of this claim in September 2006.  The Veteran has been treated for his hypertension and dermatitis since the early 1980s.  The Veteran did not report any problems with tinnitus when examined by VA in April 1981.  Similarly, there was no mention of tinnitus or any hearing problems on the numerous VA and private medical records from 1979 to the present.  The Board finds it significant that, while the Veteran now claims that his tinnitus is related to his service-connected disabilities, he did not mention any such problems when he was first evaluated by VA for his hearing in October 2005.  The first reported complaint of tinnitus was with the filing of this claim in September 2006. 

The Board finds that the Veteran's assertions of tinnitus due to his service-connected disabilities and their associated medications to be unsupported by any credible evidence and are of limited probative weight.  The fact that the Veteran never mentioned any problems with tinnitus until nearly four decades after his discharge from the military service, including on VA audiological examination in October 2005, raises serious questions as to his credibility.  Under the circumstances, the Board finds that the Veteran's assertions (that his tinnitus is related to his service-connected disabilities) lack credibility .  Buchanan, supra; Maxon, 12 Vet. App. at 459, affirmed sub. nom. Maxon, 230 F.3d at 1333; see also Forshey, 284 F.3d at 1335.

Furthermore, at the January 2007 VA examination, the examiner, in pertinent part, concluded that the Veteran was presently on medications that "could" aggravate or cause tinnitus.  The examiner did not discuss whether any of these medications were used to treat one of the Veteran's service-connected disabilities.  The assertion of mere possibility provided in this opinion is insufficient to demonstrate entitlement to service connection.  Thus, in September 2011, the Board remanded the claim for another medical opinion to be obtained.

In October 2011, the Veteran was afforded a VA audiological examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined, in pertinent part, that the Veteran's tinnitus is "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected hypertension and dermatitis of the left lower extremity.  

Regarding the Veteran's hypertension, the October 2011 examiner stated that tinnitus has been mentioned as a symptom of hypertension in some individuals.  However, the examiner noted that the Veteran had hypertension for several years before seeking treatment and he did not mention tinnitus as a symptom of his hypertension.  The examiner reported that there was no mention of tinnitus in the medical records until the 2007 VA examination.  Regarding the Veteran's hypertension medication, the examiner stated that there was evidence in the medical literature of hypertension medication causing tinnitus as a side effect.  However, the examiner noted that there was no evidence in the Veteran's medical record to relate a complaint of tinnitus to his hypertension medication.  The Veteran has taken hypertension medication since 1980, and has never reported experiencing tinnitus as a side effect.  The examiner stated that the Veteran's first report of tinnitus was at his 2007 VA examination to establish service connection for his tinnitus.

Regarding the Veteran's dermatitis, the October 2011 examiner reported that there was no evidence or mention in the medical literature of a connection between dermatitis and tinnitus.  The examiner also reviewed the Veteran's current medications, and determined that the Veteran was not taking any medications for his service-connected dermatitis.  The examiner also stated that there was no evidence in the medical literature connecting medications for dermatitis and tinnitus.

The October 2011 VA examiner also concluded that the Veteran's tinnitus was not at least as likely as not aggravated beyond its natural progression by his service-connected disabilities.  The examiner reasoned that there was no evidence in the medical literature to suggest an association between tinnitus and dermatitis, to include medications for dermatitis.  The examiner also reasoned that the Veteran had been treated for his hypertension, to include with medication, since the early 1980s, and did not mention tinnitus anywhere in the medical record until his 2007 VA examination.

The Board finds these medical opinions to be persuasive, as they were based on a longitudinal review of the entire record and included a discussion of all relevant facts.  The audiologists offered rational and plausible explanations for concluding that the Veteran's current tinnitus was not related to or aggravated by his service-connected disabilities.  See Wray, 7 Vet. App. at 493; see also Prejean, 13 Vet. App. at 448-9.  Moreover, the Veteran has presented no competent medical evidence to dispute these VA medical opinions.  Thus, the most probative evidence of record consists of the January 2007 and the October 2011 VA audiologists' medical opinions, which do not connect the Veteran's tinnitus to his service-connected disabilities, to include the medications required for his service-connected disabilities.  Thus, the Board finds that the Veteran's claim of service connection for tinnitus is denied on a secondary basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310. 

Therefore, as there is no competent medical evidence of record suggesting a connection between the Veteran's current tinnitus and his active military service, or a connection between the Veteran's current tinnitus and his service-connected disabilities, the record affords no basis to grant service connection on either a direct or secondary basis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus. 

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus, to include as secondary to the service-connected hypertension and dermatitis of the left lower extremity, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


